DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 201 has been entered.
 
Status of the Claims
 Claims 1-2, 6-8, 10, 13-14, 16, 19, and 21-30 were previously pending and subject to a final action dated March 26, 2021. In the RCE submitted on September 27, 2021, claims 1, 6-7, and 13 were amended. Therefore, claims 1-2, 6-8, 10, 13-14, 16, 19, and 21-30 are currently pending and subject to the following non-final action below.

Response to Arguments
Applicant’s Remarks on Pages 9-10 of the RCE, concerning the previous rejection of the claims under 35 U.S.C. 101, have been fully considered, but are not found persuasive.
On Page 9 of the RCE, Applicant states “Claims 1, 7, and 13 have been amended to recite features that provide improvements to computing technology. For example, regarding the feature of using GPS signals to determine position and display photos when the taxi driver and user are within a threshold distance of each other improves battery life in mobile devices by only displaying the photos when needed (i.e., when the vehicle and user are within a given distance of each) and not before such display is needed.” Additionally, on Page 10 of the RCE, Applicant states “Claims 1, 7, and 13 include the feature of photos stored by a service provider and provided to the user mobile device by the service provider such that the data storage utilization of the mobile device is improved.”
Examiner respectfully disagrees and notes MPEP 2106.04(d)(1) explains that “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Examiner notes that the specification is silent on any sufficient details related to “improve[ing] battery life in mobile devices”, and that “the data storage utilization of the mobile device is improved” such that the new limitations recite an improvement to computing technology, as Applicant alleges. 
On Page 10 of the RCE in in discussing Core Wireless and comparing the claims to Core Wireless, Applicant states “…claims directed towards presenting information on display interfaces for electronic devices are eligible for patent under 35 U.S.C. § 101 if 
Examiner respectfully disagrees, and notes in Core Wireless the claims were directed to an improved user interface for computing devices because the claims were directed to a particular manner of summarizing and presenting information in electronic devices. The claims: (1) specified a particular manner by which the summary window must be accessed; (2) required the application summary window list a limited set of data, and restrain the type of data that can be displayed in the summary window; and (3) recited  a requirement that the device applications exist in a particular state. These limitations disclosed a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer; thus, resulting in an improved user interface for electronic devices.
Here, as discussed above, nothing in the claims or specification recites an improved user interface – rather, as will be discussed below, the recited user interfaces amount to “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)). Thus, Applicant’s arguments are not persuasive.   

Applicant’s Remarks on Pages 10-12 of the RCE, concerning the previous rejection of the claims under 35 U.S.C. 102(a)(1) and 102(a)(2); and 35 U.S.C. 103, have been fully considered, but are not found persuasive.
On Page 12 of the RCE, Applicant states “The references, Jung, Felt, Choi, Schoeffler, Kim, and Amin, whether viewed individually or in combination, are not seen to 
Examiner respectfully disagrees and notes, Felt teaches “the approximate distance is determined via GPS signal receivers in a user mobile device and a driver mobile device to determine approximate locations, respectively, of the user and an approaching driver” (Paras. 38, 51, 55, 76-78, 87, 97, 99, 94-95) (Taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer (whose current location is captured) and that are available (i.e., approximate distance)…Taxi database 345 includes a current location field 440 –it  may store information relating to a current location of the taxi identified in taxi identification field 410…. The information may be provide by one or more of a GPS receiver included in one of taxi devices 130a-130n (i.e., GPS signal receivers in a user mobile device and a driver mobile device to determine approximate locations.. respectively of…an approaching driver).  Customer interface 315 may automatically obtain information about the user of user device 110, such as a location of the user…Paragraph 87 explains that the automated determination is via a GPS receiver (i.e., a GPS signal receiver in a user mobile device…respectively of the user).)
Furthermore, Jung discloses wherein the one or more taxi driver photos and the one or more taxi vehicle photos are stored by a service provider and provided to the user mobile device by the service provider (Paras. 127-128, 240, 251, 270) (The transport 
Thus, Applicant’s arguments are not found persuasive. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/135,745 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or For example (but not limited to), claim 1, second element recites “wherein at least one of the one or more taxi driver photos or the one or more taxi vehicle photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered” and claim 29 recites “wherein the photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered or authenticated by a third party that is different from the licensing agency”; and claims 19, 25, and 27 recite “sending a user photo of the user from the mobile application associated with the user to a second mobile application associated with the selected taxi driver, wherein the user photo of the user is taken within a given time period of a current time corresponding to a request to the user for the user photo from the selected taxi driver within the given time period as a condition for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver.”
 Examiner notes that the Application No. 62/135,745 is completely silent on the above recited claim limitations. The above limitations are not adequately supported or enabled in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in Application No. 62/135,745. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 6-8, 10, 13-14, 16, 19, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-2, 6, 19, and 21-23 are directed to a method (i.e., a process), claims 7-8, 10, 24-26, and 28-30 are directed to a system (i.e., a machine), and claims 13-14, 16 and 27 are directed to a non-transitory computer readable medium (i.e., a machine). Therefore, claims 1-2, 6-8, 10, 13-14, 16, 19, and 21-30 all fall within one of the four statutory categories of invention.
Step 2A, Prong One
Claim 1 recites a series of steps of: receiving a request for a vehicle service and an indication to display one or more taxi vehicle photos and one or more taxi driver photos and one or more taxi driver photos, wherein each of the one or more taxi vehicle photos corresponds to a taxi vehicle driven by a taxi driver displayed in one of the one or more taxi driver photos; in response to the receiving displaying the one or more taxi driver photos and the one or more taxi vehicle photos, wherein each of the one or more taxi vehicle photos is shown together with the taxi driver photo of the taxi driver driving the taxi vehicle corresponding to the taxi vehicle photo, wherein at least one of the one or more taxi driver photos or the one or more taxi vehicle photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered; determining an approximate distance between each of the taxi vehicles corresponding to the one or more taxi vehicle photos and a user, and determining approximate locations of the user and an approaching driver; displaying when the 
The claim as a whole recites a certain method of organizing human activity. The limitations recited above– (under broadest reasonable interpretation) recite the abstract idea of a certain method of organizing human activity, e.g., managing personal behavior or relationships or interactions between people (following rules or instructions). Therefore the claim recites an abstract idea. 
The mere recitation of generic computer components ((i) a first user interface of a mobile application, (ii) a second user interface element/causing to be displayed on, (iii) a third user interface element/causing to be display, (iv) GPS signal receivers in a user mobile device and a driver mobile device, and (v) mobile devices) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole: (i) merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely 
The additional element of (i) a first user interface of a mobile application, is recited at a high-level of generality (See Para. 38 of Applicant’s PG Publication disclosing a user interface screen for a vehicle service user mobile application having a photo icon user interface element) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a second user interface element/causing to be displayed on, is recited at a high-level of generality (See Paras. 38 and 39 of Applicant’s PG Publication disclosing a screen to display a screen having driver and car photos) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iii) a third user interface element/causing to be displayed on, is recited at a high-level of generality (See Para. 36 of Applicant’s PG Publication disclosing a screen to be displayed that alerts the user that the pickup vehicle is in close proximity) such that, when viewed as whole/ordered combination, it amounts to no more See MPEP 2106.05(f)). 
The additional element of (iv) GPS signal receivers (in a user mobile device and a driver mobile device), are recited at a high-level of generality (See Para. 36 of Applicant’s PG Publication disclosing the GPS signal receivers in the user and driver mobile devices may be used to determine approximate locations of the user and the approaching driver), such that when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).
The additional element of (v) mobile devices, are recited at a high-level of generality (See Para. 48 of Applicant’s PG Publication disclosing user devices and driver devices can include one or more of a portable computing device such as a smartphone, wearable computing device (e.g., watch or fitness band), Google Glass-type device, tablet, electronic media player, laptop computer, desktop computer, etc.)) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than reciting the words “apply it” (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea; and add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception. The same analysis applies here in 2B, i.e., reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)), and adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) (See MPEP 2106.05(g)) to the judicial exception does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Furthermore, the (iv) GPS signal receivers (in a user mobile device and a driver mobile device, for determining approximate distance), amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g). The (iv) GPS signal receivers are recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Para. 36 of Applicant’s PG Publication, generically disclose GPS signal receivers in the mobile devices at a high-level of generality. 
Therefore, the additional elements of: (i) a first user interface of a mobile application, (ii) a second user interface element/causing to be displayed on, (iii) a third  Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claims 2, 6, and 22 recite details of: a selected taxi driver is contracted by a user associated with the vehicle service, and wherein the selected taxi driver corresponds to one of the one or more taxi driver photos displayed (claim 2), wherein the one or more taxi vehicle photos and the one or more taxi driver photos are provided by a third party different from the taxi driver and wherein the one or more taxi vehicle photos and the one or more taxi driver photos are authenticated by the third party that is different from the licensing authority (claim 6), and transmitting a message to the user that the selected one of the one or more taxi vehicles is ready for pickup; and displaying the message transmitted to the user to the selected taxi driver, wherein the displaying of the message enables the selected taxi driver to verify that the user requested the vehicle service (claim 22), which merely narrow the previously recited abstract idea limitiaitions. For these reasons, described above with respect to claim 1, these judicial exceptions, when viewed as a whole/ordered combination, are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2, 6, and 22 are ineligible. 
Claim 19 recites details of sending a user photo of the user to the selected taxi driver, wherein the user photo of the user is taken within a given time period of a current 
Claim 19 recites the additional element of a “second mobile application”, which is recited at a high level of generality (See Para. 44 disclosing the driver’s mobile application), such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Accordingly, when viewed as a whole/ordered combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, the second mobile application, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 19 is also ineligible.
Claim 21 
Claim 21 also recites the additional elements of transmitting a first data “element” to “a user device interface”, and transmitting a second data “element” to “a driver device”, which are recited at a high level of generality (See Para. 32 of Applicant’s PG Publication disclosing that a user may also be able to show the driver a screen that ensures the driver that the passenger entering is indeed the one in contract, e.g., a screen of the vehicle service mobile application that the driver can view and/or scan with the driver's mobile device to verify the correct passenger identity), such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Claim 21 further recites the additional element of “scanning the first data element on the user device interface with the driver device”, which is recited at a high level of generality (See Para. 32 of Applicant’s PG Publication disclosing that a user may also be able to show the driver a screen … of the vehicle service mobile application that the driver can view and/or scan with the driver's mobile device to verify the correct passenger identity) such that, it amounts to insignificant extra-solution activity (i.e., mere data gathering) (See MPEP 2106.05(g)).
Simply implementing the abstract idea on generic computer components, or reciting additional elements that do no more than add insignificant extra-solution activity to the judicial exception, are not a practical application of the abstract idea. Furthermore, scanning the first data element on the user device interface with the driver device is deemed insignificant extra-solution activity (e.g., mere data gathering) and is a well-understood, routine and conventional activity in computer systems (MPEP 2106.05(d)(II) - receiving or transmitting information over a network). Additionally, Para. 32 of 
 Therefore, the additional elements of transmitting a first data “element” to “a user device interface”, transmitting a second data “element” to “a driver device”, and “scanning the first data element on the user device interface with the driver device” do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 21 is also ineligible.
Claim 23 recites details of displaying dynamically provided promotional content when requesting the vehicle service, and displaying one or more price adjusted taxi vehicle photos and one or more price adjusted taxi driver photos, which merely narrows the previously recited abstract idea limitiaitions. Claim 23 also recites the additional elements of a “displaying a promotional selection feature that is selectable” by the user to view content, which is recited at a high level of generality (See Para. 42 disclosing promotional selection feature), such that when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Therefore, the additional element does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 23 is also ineligible.

Step 2A, Prong One
Claim 7 recites a series of steps of receiving, from a first user, an indication to display, prior to a user requesting the vehicle service, photos of one or more of a taxi driver and a taxi vehicle driven by the taxi driver; and in response to the receiving, causing to be displayed, the photos of one or more of the taxi driver and the taxi vehicle driven by the taxi driver; wherein the photos are displayed when an approximate distance between  a user and taxi vehicle driven by a taxi driver is determined to be within a threshold, and the one photos are stored by a service provider and provided to the user by the service provider.
The claim as a whole recites a certain method of organizing human activity. The limitations recited above– (under broadest reasonable interpretation) recite the abstract idea of a certain method of organizing human activity, e.g., managing personal behavior or relationships or interactions between people (following rules or instructions). Therefore the claim recites an abstract idea. 
The mere recitation of generic computer components ((i) one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions, (ii) a first user interface element of a mobile application/the mobile application, (iii) a second user interface element, (iv) GPS signal receivers in a user mobile device and a driver mobile device, and (v) mobile devices) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole: (i) merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and (ii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of (i) one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions, (ii) a first user interface element of a mobile application/the mobile application, (iii) a second user interface element, (iv) GPS signal receivers in a user mobile device and a driver mobile device, and (v) mobile devices).
The additional element of (i) one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions, is recited at a high-level of generality (See Para. 12 of Applicant’s PG Publication disclosing some implementations can include a system comprising one or more processors coupled to a nontransitory computer readable medium having stored thereon on software instructions that, when executed by the one or more processors, cause to perform operations) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a first user interface of a mobile application/the mobile application, is recited at a high-level of generality (See Para. 38 of Applicant’s PG Publication disclosing a user interface screen for a vehicle service user mobile application having a photo icon user interface element) such that, when viewed as whole/ordered See MPEP 2106.05(f)). 
The additional element of (iii) a second user interface element, is recited at a high-level of generality (See Paras. 38 and 39 of Applicant’s PG Publication disclosing a screen to display a screen having driver and car photos) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iv) GPS signal receivers (in a user mobile device and a driver mobile device), are recited at a high-level of generality (See Para. 36 of Applicant’s PG Publication disclosing the GPS signal receivers in the user and driver mobile devices may be used to determine approximate locations of the user and the approaching driver), such that when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).
The additional element of (v) mobile devices, are recited at a high-level of generality (See Para. 48 of Applicant’s PG Publication disclosing user devices and driver devices can include one or more of a portable computing device such as a smartphone, wearable computing device (e.g., watch or fitness band), Google Glass-type device, tablet, electronic media player, laptop computer, desktop computer, etc.)) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than reciting the words “apply it” (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea; and add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception. The same analysis applies here in 2B, i.e., reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)), and adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) (See MPEP 2106.05(g)) to the judicial exception does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Furthermore, the (iv) GPS signal receivers (in a user mobile device and a driver mobile device, for determining approximate distance), amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g). The (iv) GPS signal receivers are recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities See MPEP 2106.05(d)(II)).  Additionally, Para. 36 of Applicant’s PG Publication, generically disclose GPS signal receivers in the mobile devices at a high-level of generality. 
Therefore, the additional elements of (i) one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions, (ii) a first user interface element of a mobile application/the mobile application, (iii) a second user interface element, (iv) GPS signal receivers in a user mobile device and a driver mobile device, and (v) mobile devices, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claim 8, 24, 26, and 29 recites details of: wherein the taxi driver is contracted by a user associated with the vehicle service (claim 8); transmitting a message to the user that the taxi vehicle is ready for pickup, and displaying the message transmitted to the user to the taxi driver, wherein the displaying of the message enables the taxi driver to verify that the user requested the vehicle service (claim 24), wherein the user photo of the user is acquired by the user and sent to the taxi driver prior to confirmation of the vehicle service by the taxi driver (claim 26), and wherein the photos are at least one of obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered or authenticated by a third party that is different from the licensing agency (claim 29) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, described above with respect to claim 7 and below with claims 10 and 25, these judicial exceptions, when viewed as a whole/ordered 
Claim 10 recites details of determining an approximate distance between the taxi vehicle, and when the approximate distance is within a threshold, displaying a first photo of the taxi driver and a second photo of the taxi vehicle bring driven by the taxi driver, which merely narrows the previously recited abstract idea limitiaitions. 
Claim 10 recites the additional element of causing a “third user interface element to be displayed”, which is recited at a high level of generality (See Para. 36 of Applicant’s PG Publication disclosing a screen to be displayed that alerts the user that the pickup vehicle is in close proximity) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, when viewed as a whole/ordered combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, third user interface element to be displayed, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 10 is also ineligible.
Claim 25 recites details of sending a user photo of the user to the taxi driver, wherein the user photo of the user is acquired within a given time period of a current time 
Claim 25 recites the additional element of a “second mobile application”, which is recited at a high level of generality (See Para. 44 disclosing the driver’s mobile application), such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Accordingly, when viewed as a whole/ordered combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, the second mobile application, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 25 is also ineligible.
Claim 28 recites details of viewing dynamically provided promotional content when requesting the vehicle service - which merely narrows the previously recited abstract idea limitiaitions. Claim 28 also recites the additional element of “displaying a promotional selection feature that is selectable” by the user to view the content, which is recited at a high level of generality (See Para. 42 disclosing promotional selection feature), such that when viewed as whole/ordered combination, it amounts to no more than mere instructions See MPEP 2106.05(f)).
Therefore, the additional element does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 28 is also ineligible.
Claim 30 recites details of transmitting a first data to a user and transmitting a second data to the taxi driver, and when the first data matches the second data, confirming to the taxi driver that the user requested the vehicle service corresponding to the taxi driver, which merely narrows the previously recited abstract idea limitiaitions. 
Claim 30 also recites the additional elements of transmitting a first data “element” to “a user device interface”, and transmitting a second data “element” to “a driver device”, which are recited at a high level of generality (See Para. 32 of Applicant’s PG Publication disclosing that a user may also be able to show the driver a screen that ensures the driver that the passenger entering is indeed the one in contract, e.g., a screen of the vehicle service mobile application that the driver can view and/or scan with the driver's mobile device to verify the correct passenger identity), such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Claim 30 further recites the additional element of “scanning the first data element on the user device interface with the driver device”, which is recited at a high level of generality (See Para. 32 of Applicant’s PG Publication disclosing that a user may also be able to show the driver a screen … of the vehicle service mobile application that the driver See MPEP 2106.05(g)).
Simply implementing the abstract idea on generic computer components, or reciting additional elements that do no more than add insignificant extra-solution activity to the judicial exception, are not a practical application of the abstract idea. Furthermore, scanning the first data element on the user device interface with the driver device is deemed insignificant extra-solution activity (e.g., mere data gathering) and is a well-understood, routine and conventional activity in computer systems (MPEP 2106.05(d)(II) - receiving or transmitting information over a network). Additionally, Para. 32 of Applicant’s PG Publication, generically discloses scanning with the driver's mobile device at a high-level of generality. 
 Therefore, the additional elements of transmitting a first data “element” to “a user device interface”, transmitting a second data “element” to “a driver device”, and “scanning the first data element on the user device interface with the driver device” do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 30 is also ineligible.

Step 2A, Prong One
Claim 13 recites a series of steps of receiving, from a first user, an indication to display, one or more taxi vehicle photos and one or more taxi driver photos, wherein each 
The claim as a whole recites a certain method of organizing human activity. The limitations recited above– (under broadest reasonable interpretation) recite the abstract idea of a certain method of organizing human activity, e.g., managing personal behavior or relationships or interactions between people (following rules or instructions). Therefore the claim recites an abstract idea. 
The mere recitation of generic computer components ((i) a non-transitory computer readable medium having stored thereon software instructions that, executed by one or more processors, (ii) a first user interface element of a mobile application, (iii) a second user interface element, (iv) GPS signal receivers in a user mobile device and a driver mobile device, and (v) mobile devices)) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 13 as a whole: (i) merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and (ii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of (i) a nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations, (ii) a first user interface element of a mobile application, (iii) a second user interface element, (iv) GPS signal receivers in a user mobile device and a driver mobile device, and (v) mobile devices).
The additional element of (i) a nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations, is recited at a high-level of generality (See Para. 17 of Applicant’s PG Publication disclosing some implementations  include a nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a first user interface of a mobile application, is recited at a high-level of generality (See Para. 38 of Applicant’s PG Publication disclosing a user interface screen for a vehicle service user mobile application having a photo icon user interface element) such that, when viewed as whole/ordered combination, it amounts to See MPEP 2106.05(f)). 
The additional element of (iii) a second user interface element/causing to be displayed on, is recited at a high-level of generality (See Paras. 38 and 39 of Applicant’s PG Publication disclosing a screen to display a screen having driver and car photos) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iv) GPS signal receivers (in a user mobile device and a driver mobile device), are recited at a high-level of generality (See Para. 36 of Applicant’s PG Publication disclosing the GPS signal receivers in the user and driver mobile devices may be used to determine approximate locations of the user and the approaching driver), such that when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)).
The additional element of (v) mobile devices, are recited at a high-level of generality (See Para. 48 of Applicant’s PG Publication disclosing user devices and driver devices can include one or more of a portable computing device such as a smartphone, wearable computing device (e.g., watch or fitness band), Google Glass-type device, tablet, electronic media player, laptop computer, desktop computer, etc.)) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than reciting the words “apply it” (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea; and add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception. The same analysis applies here in 2B, i.e., reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)), and adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) (See MPEP 2106.05(g)) to the judicial exception does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Furthermore, the (iv) GPS signal receivers (in a user mobile device and a driver mobile device, for determining approximate distance), amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g). The (iv) GPS signal receivers are recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities See MPEP 2106.05(d)(II)).  Additionally, Para. 36 of Applicant’s PG Publication, generically disclose GPS signal receivers in the mobile devices at a high-level of generality. 
Therefore, the additional elements of: (i) a nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations, (ii) a first user interface element of a mobile application, (iii) a second user interface element, (iv) GPS signal receivers in a user mobile device and a driver mobile device, and (v) mobile devices do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claim 14 recites details of wherein a selected taxi driver corresponding to one of the selected taxi vehicles is contracted by a user associated with the vehicle service – which merely narrows the previously recited abstract idea. For these reasons, described above with respect to claim 13, this judicial exception, when viewed as a whole/ordered combination, is not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 14 is ineligible.
Claim 16 recites details of determining an approximate distance between a contracted taxi vehicle, and when the approximate distance is within a threshold, displaying a first photo of the selected  taxi driver and a second photo of the contracted 
Claim 16 recites the additional element of causing a “third user interface element to be displayed, wherein the third user interface element shows”, which is recited at a high level of generality (See Para. 36 of Applicant’s PG Publication disclosing a screen to be displayed that alerts the user that the pickup vehicle is in close proximity) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, when viewed as a whole/ordered combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, third user interface element, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 16 is also ineligible.
Claim 27 recites details of sending a user photo of the user the selected taxi driver, and details of capturing the user photo, which merely narrows the previously recited abstract idea limitiaitions. 
Claim 27 recites the additional element of a “second mobile application”, which is recited at a high level of generality (See Para. 44 disclosing the driver’s mobile application), such that, when viewed as whole/ordered combination, it amounts to no See MPEP 2106.05(f)). Accordingly, when viewed as a whole/ordered combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, the second mobile application, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 27 is also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, 21 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 16 recite “the approximate distance” in line 3 and 5 respectively. It is unclear whether “the approximate distance” in claims 10 and 16 refer to: (i) an 
Claims 21 and 30 recite “the driver device” in line 3. It is unclear whether “the driver device” in claims 21 and 30 refer to: (i) a driver mobile device in claims 1 and 7 respectively, or (ii) a driver device in line 3 of claims 21 and 30. For examination purposes, the claims will be interpreted as referring to (ii). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0058896 to Jung et al. (hereinafter “Jung”) in view of U.S. Patent Application Publication No. 2011/0099040 to Felt et al. (hereinafter “Felt”), and further in view of U.S. Patent Application Publication No. 2012/0203599 to Choi et al. (hereinafter “Choi”), and even further in view of U.S. Patent Application Publication No. 2017/0272418 to Kim et al. (hereinafter “Kim”).
In regard to claim 1, Jung discloses a method comprising: receiving, from a first user interface element of a mobile application configured to request a vehicle service, an indication to display one or more taxi vehicle photos and one or more taxi driver photos, wherein each of the one or more taxi vehicle photos corresponds to a taxi vehicle driven by a taxi driver displayed in one of the one or more taxi driver photos; and taxi vehicles corresponding to the one or more taxi vehicle photos (Paras. 7-9, 120-123, 127-129; and Fig. 4) (Fig. 4 shows  screen image for receiving input of transport service accessing condition information - the mobile terminal 100 may request information regarding a transport service providing  (i.e., receiving, from a first user interface element of a mobile 
Jung discloses in response to the receiving, causing to be displayed on a second user interface element, the one or more taxi driver photos and the one or more taxi vehicle photos, wherein each of the one or more taxi vehicle photos is shown together with the taxi driver photo of the taxi driver driving the taxi vehicle corresponding to the taxi vehicle photo (Paras. 7-9, 120-123, 127-129; and Fig. 4) (The mobile terminal 100 may receive information regarding transport service providing means; and display at least a part of the information regarding transport service providing means in a screen image (i.e., in response to the receiving, causing to be displayed on a second user interface element). For example, the mobile terminal 100 may display a vehicle image and a driver image (i.e., wherein each of the one or more taxi vehicle photos is shown together with the taxi driver photo of the taxi driver driving the taxi vehicle corresponding to the taxi vehicle photo).)
Jung discloses wherein the one or more taxi driver photos and the one or more taxi vehicle photos are stored by a service provider and provided to the user mobile device by the service provider (Paras. 127-128, 240, 251, 270) (The transport service 
As discussed above, Jung discloses the taxi vehicles corresponding to the one or more taxi vehicle photos. Jung does not explicitly disclose or teach, however, Felt teaches determining an approximate distance between each of the taxi vehicles (corresponding to the one or more taxi vehicle photos) and a user, wherein the approximate distance is determined via GPS signal receivers in a user mobile device and a driver mobile device to determine approximate locations, respectively of the user and an approaching driver (Paras. 38, 51, 55, 76-78, 87, 97, 99, 94-95) (Taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer (whose current location is captured) and that are available…Taxi database 345 includes a current location field 440 –it  may store information relating to a current location of the taxi identified in taxi identification field 410…. The information may be provide by one or more of a GPS receiver included in one of taxi devices 130a-130n (i.e., GPS signal receivers in a user mobile device and a driver mobile device to determine approximate locations.. respectively of…an approaching driver).  Customer interface 315 may automatically obtain information about the user of user device 110, such as a location of 
Jung does not explicitly disclose or teach, however, Felt teaches causing a third user interface element to be displayed when the approximate distance is within a threshold; and wherein the threshold is dynamically determinable (Paras. 76-78 and 81-82) (Taxi selection mechanism 335 may select a taxi based on one or more criteria (wherein the criteria may be defined by the customer) (i.e., threshold is dynamically determinable). The criteria may include a distance of a particular taxi from the customer. Taxi selection mechanism 335 may not automatically select a taxi. Rather, taxi selection mechanism 335 may rank taxis based on the one or more criteria, and provide the ranked list, along with the associated criteria, to the customer (i.e., causing a third user interface element to be displayed when the approximate distance is within a threshold). The customer may then select one of the taxis from the ranked list.)
Jung does not explicitly disclose or teach, however, Felt teaches selecting the one or more taxi vehicles located within the threshold and the taxi driver driving the selected one of the one or more taxi vehicles located within the threshold for requesting the vehicle service (Paras. 66, 76-68 and 81-82, 105) (A customer may also prefer a driver that speaks a particular language, and drivers of taxis that speak the particular language may be given preference (i.e., taxi driver driving the selected one of the one or more taxi vehicles). All the criteria may be predefined - The criteria may include a distance of a particular taxi from the customer. Taxi selection mechanism 335 may not automatically select a taxi. Rather, taxi selection mechanism 335 may rank taxis based on the one or more criteria, and provide the ranked list, along with the associated criteria, to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Felt in the method of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide user satisfaction by only providing taxis that are within a user-selected distance.  
As discussed above, Felt teaches the threshold. Jung in view of Felt does not explicitly disclose or teach, however, Choi 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a safe taxi service that includes displaying the photos of the nearby drivers (See Para. 67 of Choi).
Jung in view of Felt and further in view of Choi does not explicitly disclose or each, however, Kim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kim in the method of Jung in view of Felt, and further in view of Choi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide for improved security and enabling an efficient and convenient means of securing transactions (See Para. 110 of Kim).
In regard to claim 2, Jung discloses wherein a selected taxi driver is contracted by a user associated with the mobile application for the vehicle service (Abst.; Paras. 120-128, 130,133-134 and Figs. 3 and 5).
Jung in view of Felt does not explicitly disclose or teach, however, Choi teaches wherein the selected taxi driver corresponds to one of the one or more taxi driver photos displayed on the third user interface element (Figs. 7, and 9; Paras. 62, 93, 106-109) (Specifically, FIG. 9 illustrates a detailed search screen 1130 about the driver – which includes their picture. A taxi user may select any of the taxis displayed on the nearby search result screen 1120 and take a ride in the selected taxi (i.e., wherein the selected taxi driver corresponds to one of the one or more taxi driver photos displayed on the third user interface element).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt
In regard to claim 13, Jung discloses receiving, from a first user interface element of a mobile application configured to request vehicle service, an indication to display one or more taxi vehicle photos and one or more taxi driver photos, wherein each of the one or more taxi vehicle photos corresponds to a taxi vehicle driven by a taxi driver displayed in the one or more taxi driver photos  (Paras. 120-123; 127-129; Figure 4) (user request user input; driver image and vehicle image).
Jung discloses wherein the photos are stored by a service provider and provided to the user mobile device by the service provider (Paras. 127-128, 240, 251, 270) (The transport service management server 200 includes….storage unit 240 (i.e., stored by a service provider) may store… information regarding transport service providing means (which includes a vehicle image…a driver image) (i.e., the one or more taxi driver photos and the one or more taxi vehicle photos). The transport service managing server 200 may transmit a list of a plurality of transport service providing means to the mobile terminal 100…the mobile terminal 100 may display…a vehicle image….a driver image (i.e., provided to the user mobile device by the service provider).)
As discussed above, Jung discloses the one or more taxi photos corresponding to a taxi vehicle driven by a taxi driver. Jung does not explicitly disclose or teach, however, Felt teaches an approximate distance between a user and a taxi vehicle driven by a taxi driver within a threshold, wherein the approximate distance is determined via GPS signal receivers in a user mobile device and a driver mobile device (Paras. 38, 51, 55, 76-78, 87, 97, 99, 94-95) (Taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer (whose current location is captured) and that are available (i.e., approximate distance…within a threshold)…Taxi 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Felt in the method of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide user satisfaction by only providing taxis that are within a user-selected distance.  
Jung in view of Felt does not explicitly disclose or teach, however, Choi teaches in response to the receiving, causing to be displayed on a second user interface element, one or more selected taxi vehicle photos and one or more selected taxi driver photos, wherein the selected taxi driver photos and the selected taxi vehicle photos correspond to selected taxi vehicles associated with user criteria (Figs. 7, and 9; Paras. 62, 93, 106-109) (Specifically, FIG. 9 illustrates a detailed search screen 1130 about the driver (upon receiving a detailed driver information request input from the user) (i.e., user criteria) – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detailed search screen of Choi in the providing of transport service information to the user of Jung in view of Felt, with the motivation of providing a safe taxi service that includes displaying the photos of the detailed searched driver (See Para. 67 of Choi).
Jung in view of Felt and further in view of Choi does not explicitly disclose or teach, however, Kim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the providing of transport service information to the user of Jung in view of Felt, and further in view of Choi with photos from a government entity (DMV) as taught by Kim, with the motivation of being able to verify the photos/data is “correct, valid, accurate legitimate and/or in good standing” (See Paras. 34 and 60 of Kim).
In regard to claim 14, Jung discloses wherein a selected taxi driver corresponding to one of the selected taxi vehicles is contracted by a user associated with the mobile application for the vehicle service (Abst.; Paras. 120-128, 130,133-134 and Figs. 3 and 5).

Claims 6, 19, 21-22, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Felt, and further in view of Choi, and further in view of Kim as applied to claims 1 and 2, and 13, respectively, and even further in view of U.S. Patent Application Publication No. 2016/0027079 to Schoeffler (hereinafter “Schoeffler”).
In regard to claim 6, as discussed above in regard to claim 1, Jung discloses the one or more taxi vehicle photos and the one or more taxi driver photos and Kim teaches the licensing agency (i.e., DMV). Jung does not explicitly disclose or teach, however, Felt teaches that the one or more taxi vehicle photos and the one or more taxi driver photos are provided by a third party different from the taxi drive; and that the third party is different from the licensing authority (Paras. 75, 77) (The mobile taxi dispatch system provides the Kim teaches that the DMV is the licensing agency; the mobile taxi dispatch system is different from the DMV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Felt in the method of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide user satisfaction by using a mobile taxi dispatch service for facilitating the taxi dispatch (See Para. 14 of Felt).
As discussed above in regard to claim 1, Jung discloses the one or more taxi vehicle photos and the one or more taxi driver photos (i.e., identifying information). Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches wherein the one more taxi vehicle photos and the one or more taxi driver photos (i.e., identifying information) are authenticated by the third party (Paras. 56, 106, 113-120, 129.) (Server can authenticate the provided identifying information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were  in order to provide a safe and secure method of engaging in meetings between individuals and/or groups (See Para. 101 of Schoeffler).
In regard to claim 19, Jung in view of Felt and further in view of Choi, does not explicitly disclose or teach, however, Kim teaches that the condition is for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver (Para. 67) (Additionally, in some embodiments, the authentication policies may be executed in a specified order. In this illustrative example, the onboard vehicle system may collect facial data related to the one or more passengers of the vehicle via a camera to determine if the account holder is present in the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kim in the method of Jung in view of Felt, and further in view of Choi, for the same reasons as discussed above in regard to claim 1.
As discussed above, Kim teaches the condition (for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver). Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches sending a user photo of the user from the mobile application associated with the user to a second mobile application associated with the selected taxi driver, wherein the user photo of the user is taken within a given time period of a current time corresponding to a request to the user for the user photo from the selected taxi driver within the given time period as a condition for availing a service (Paras. 42, 45, 56, 86, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to solve the problems which occur when two or more individuals and/or groups meet and there are concerns regarding safety, security, identity, evidence of meeting and other concern (See Para. 10 of Schoeffler).
In regard to claim 21, Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches transmitting a first data element to a user device interface; transmitting a second data 
Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches scanning the first data element on the user device interface with the driver device; and when the first data element matches the second data element, confirming to the selected taxi driver that the user requested the vehicle service corresponding to the selected taxi driver (Paras. 56, 113-122, 14, 126, 166, 259, and 265) (The other user scans the (rider) user’s finger print for identification verification – for e.g., for ridesharing identify authentication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim for the same reasons as discussed above in regard to claim 6.
In regard to claim 22, Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim for the same reasons as discussed above in regard to claim 6.
In regard to claim 16, Jung does not explicitly disclose or teach, however, Felt teaches determining an approximate distance between a contracted taxi vehicle corresponding to the selected taxi driver (Paras. 76-78, 94-95) (Taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer (whose current location is captured) and that are available).
Jung does not explicitly disclose or teach, however, Felt teaches displaying when the approximate distance is within a threshold, causing a third user interface element to be displayed (Paras. 76-68 and 81-82) (Taxi selection mechanism 335 may select a taxi based on one or more criteria (wherein the criteria may be defined by the customer). The criteria may include a distance of a particular taxi from the customer. Taxi selection mechanism 335 may not automatically select a taxi. Rather, taxi selection mechanism 335 may rank taxis based on the one or more criteria, and provide the ranked list, along with the associated criteria, to the customer (i.e., causing a third user interface element to be displayed when the approximate distance is within a threshold). The customer may then select one of the taxis from the ranked list.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the criteria selection of Felt in the transport service information of Jung in with the motivation of providing user satisfaction by only providing taxis that are within a user-selected distance.  
Jung in view of Felt, does not explicitly disclose or teach, however, Choi teaches wherein the third user interface element shows a first photo of the selected taxi driver and a second photo of the contracted taxi vehicle being driver by the selected taxi driver (Figs. 7, and 9; Paras. 62, 93, 106-109) (In the “nearby” taxi search, the user terminal 500 displays information, as illustrated in the nearby search result screen 1120 of FIG. 7 – which shows images of the vehicles nearby (i.e., third user interface element shows a second photo of the taxi vehicle being driven by the taxi driver).  FIG. 9 illustrates detailed taxi information screens according to an embodiment of the present invention. Specifically, FIG. 9 illustrates a detailed search screen 1130 about the driver – which includes their picture (i.e., first photo of the taxi driver).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt  for the reasons as discussed above in regard to claim 13. 
Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches wherein the first photo and the second photo are authenticated by a third party (Paras. 56, 106, 113-120, 129.) (Server can authenticate the provided identifying information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the authentication of identifying information of Schoeffler in the displaying of images of Jung in view of Felt and further in view of Choi, and even further in view of Kim with the motivation of providing a safe and secure method of engaging in meetings between individuals and/or groups (See Para. 101 of Schoeffler
In regard to claim 27, Jung in view of Felt and further in view of Choi does not explicitly disclose or teach, however, Kim teaches that the condition is for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver (Para. 67) (Additionally, in some embodiments, the authentication policies may be executed in a specified order. In this illustrative example, the onboard vehicle system may collect facial data related to the one or more passengers of the vehicle via a camera to determine if the account holder is present in the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transport service system of Jung in view of Felt and further in view of Choi with data related to the passengers as taught by Kim, with the motivation of providing improved security and enabling an efficient and convenient means of securing transactions (See Para. 110 of Kim).
As discussed above, Kim teaches the condition (for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver). Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches sending a user photo of the user from the mobile application associated with the user to a second mobile application associated with the selected taxi driver, wherein the user photo of the user is taken within a given time period of a current time corresponding to a request to the user for the user photo from the selected taxi driver within the given time period as a condition for availing a service (Paras. 42, 45, 56, 86, 122, 166, 259, and 265, 485  (A user can take a photograph of the other user's fingerprint 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the photographing of the other user for authentication as taught by Schoeffler in the transport service of Jung in view of Felt and further in view of Choi and even further in view of Kim with the motivation of solving the problems which occur when two or more individuals and/or groups meet and there are concerns regarding safety, security, identity, evidence of meeting and other concern (See Para. 10 of Schoeffler).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Felt, and further in view of Choi.
In regard to claim 7, Jung discloses one or more processors coupled to a nontransitory computer readable medium having stored thereon software instructions that, when executed by the one or more processors, cause to perform operations 
Jung discloses in response to the receiving, causing to be displayed on a second user interface element, the photos of one or more of the taxi driver and the taxi vehicle driven by the taxi driver (Paras. 127-128) (responsive to the user request, a mobile terminal displays information of a selected transport service providing means wherein the display includes a vehicle image and a driver image among other data).
Jung discloses wherein the photos are stored by a service provider and provided to the user mobile device by the service provider (Paras. 127-128, 240, 251, 270) (The transport service management server 200 includes….storage unit 240 (i.e., stored by a service provider) may store… information regarding transport service providing means 
Jung does not explicitly disclose or teach, however, Felt teaches an approximate distance between a user and a taxi vehicle driven by a taxi driver, determined via GPS signal receivers in a user mobile device and a driver mobile device to be within a threshold (Paras. 38, 51, 55, 76-78, 87, 97, 99, 94-95) (Taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer (whose current location is captured) and that are available (i.e., an approximate distance between a user and a taxi vehicle driven by a taxi driver…to be within a threshold)…Taxi database 345 includes a current location field 440 –it  may store information relating to a current location of the taxi identified in taxi identification field 410…. The information may be provide by one or more of a GPS receiver included in one of taxi devices 130a-130n (i.e., GPS signal receivers in a driver mobile device).  Customer interface 315 may automatically obtain information about the user of user device 110, such as a location of the user…Paragraph 87 explains that the automated determination is via a GPS receiver (i.e., a GPS signal receiver in a user mobile device).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the particular distance teachings of Felt in the system of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results  
As discussed above, Felt teaches the threshold. Jung in view of Felt does not explicitly disclose or teach, however, Choi teaches wherein the photos are displayed when the approximate distance (as taught by Felt) between a user and a taxi vehicle driven by a taxi driver is within a threshold (as taught by Felt) (Figs. 7, and 9; Paras. 62, 93, 106-109) (In the “nearby” taxi search, the user terminal 500 displays information, as illustrated in the nearby search result screen 1120 of FIG. 7 – which shows images of the vehicles nearby (i.e., wherein the photos are displayed when the approximate distance between a user and a taxi vehicle driven by a taxi driver is within a threshold).  FIG. 9 illustrates detailed taxi information screens according to an embodiment of the present invention. Specifically, FIG. 9 illustrates a detailed search screen 1130 about the driver – which includes their picture (i.e., the taxi drivers driving the taxi vehicles located within the threshold).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a safe taxi service that includes displaying the photos of the nearby drivers (See Para. 67 of Choi
In regard to claim 8, Jung discloses wherein the taxi driver is contracted by a user associated with the mobile application for the vehicle service (Abst.;Paras. 120-128, 130,133-134 and Figs. 3 and 5).
In regard to claim 10,  Jung does not explicitly disclose or teach, however, Felt teaches determining an approximate distance between the taxi vehicle and the user (Paras. 76-78, 94-95) (Taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer (whose current location is captured) and that are available).
Jung does not explicitly disclose or teach, however, Felt teaches when the approximate distance is within a threshold, causing a third user interface element to be displayed; (Paras. 76-68 and 81-82) (Taxi selection mechanism 335 may select a taxi based on one or more criteria (wherein the criteria may be defined by the customer). The criteria may include a distance of a particular taxi from the customer. Taxi selection mechanism 335 may not automatically select a taxi. Rather, taxi selection mechanism 335 may rank taxis based on the one or more criteria, and provide the ranked list, along with the associated criteria, to the customer (i.e., causing a third user interface element to be displayed when the approximate distance is within a threshold). The customer may then select one of the taxis from the ranked list.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Felt in the method of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of  
Jung in view of Felt does not explicitly disclose or teach, however, Choi teaches wherein the third user interface element show a first photo of the taxi driver and a second photo of the taxi vehicle being driven by the taxi driver (Figs. 7, and 9; Paras. 62, 93, 106-109) (In the “nearby” taxi search, the user terminal 500 displays information, as illustrated in the nearby search result screen 1120 of FIG. 7 – which shows images of the vehicles nearby (i.e., third user interface element shows a second photo of the taxi vehicle being driven by the taxi driver).  FIG. 9 illustrates detailed taxi information screens according to an embodiment of the present invention. Specifically, FIG. 9 illustrates a detailed search screen 1130 about the driver – which includes their picture (i.e., first photo of the taxi driver).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to provide a safe taxi service that includes displaying the photos of the nearby drivers (See Para. 67 of Choi).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Felt, and further in view of Choi, and further in view of Kim as applied to claim 2, and even further in view of U.S. Patent Application Publication No. 2014/0129951 to Amin et al. (hereinafter “Amin”).
In regard to claim 23, Jung  view of Felt, does not explicitly disclose or teach, however, Choi teaches displaying one or more criteria taxi vehicle photos and one or more criteria taxi driver photos, wherein the criteria taxi driver photos and the criteria taxi vehicle photos correspond to the criteria taxi vehicles associated with the criteria (Figs. 7, and 9; Paras. 62, 93, 106-109) (Specifically, FIG. 9 illustrates a detailed search screen 1130 about the driver (upon receiving a detailed driver information request input from the user) (i.e., criteria) - which includes their picture. A taxi user may select any of the taxis displayed on the nearby search result screen 1120 and take a ride in the selected taxi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt for the same reasons as discussed above in regard to claim 1.
Jung in view of Felt, and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Amin teaches that the criteria is price adjusted  (Paras. 80-84; Figs. 3D-3F) (Users can select a type of vehicle e.g., Sedan or Black Car that have different pricing via the price adjustment icon - for selection).
Jung in view of Felt, and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Amin teaches displaying a promotion selection feature that is selectable by the user to view dynamically provided promotional content when requesting the vehicle service (Para. 85 and 104-107) (The home page user interface 380 can also include a promotional selection feature 391. The promotional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Amin in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to enhance the vehicle service request (See Para. 105 of Amin).

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Felt, and further in view of Choi, as applied to claims 7-8 and 10, respectively, and even further in view of Schoeffler.
In regard to claim 24, Jung in view of Felt, and further in view of Choi does not explicitly disclose or teach, however, Schoeffler teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a safe and secure method of engaging in meetings between individuals and/or groups (See Para. 101 of Schoeffler).
In regard to claim 30, Jung in view of Felt and further in view of Choi does not explicitly disclose or teach, however, Schoeffler teaches transmitting a first data element to a user device interface; transmitting a second data element to a driver device, wherein the driver device belongs to the selected taxi driver (Paras. 42, 45, 56, 86, 113-122, 166, 259, and 265) (User’s fingerprint information is stored on server; and then the other user can scan/collect the user’s fingerprint).
Jung in view of Felt and further in view of Choi does not explicitly disclose or teach, however, Schoeffler teaches scanning the first data element on the user device interface with the driver device; and when the first data element matches the second data element, confirming to the selected taxi driver that the user requested the vehicle service corresponding to the selected taxi driver (Paras. 56, 113-122, 14, 126, 166, 259, and 265) (The other user scans the (rider) user’s finger print for identification verification – for e.g., for ridesharing identify authentication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the system of Jung in view of Felt and further in view of Choi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to solve the problems which occur when two or more individuals and/or groups meet and there are concerns regarding safety, security, identity, evidence of meeting and other concern (See Para. 10 of Schoeffler).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Felt, and further in view of Choi, as applied to claim 8, and even further in view of Kim, and even further in view of Schoeffler.
In regard to claim 25, Jung in view of Felt, and further in view of Choi does not explicitly disclose or teach, however, Kim teaches that the condition is for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver (Para. 67) (Additionally, in some embodiments, the authentication policies may be executed in a specified order. In this illustrative example, the onboard vehicle system may collect facial data related to the one or more passengers of the vehicle via a camera to determine if the account holder is present in the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kim in the system of Jung in view of Felt, and further in view of Choi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have See Para. 110 of Kim).
As discussed above, Kim teaches the condition (for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver). Jung in view of Felt, and further in view of Choi and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches sending a user photo of the user from the mobile application associated with the user to a second mobile application associated with the selected taxi driver, wherein the user photo of the user is taken within a given time period of a current time corresponding to a request to the user for the user photo from the selected taxi driver within the given time period as a condition for availing a service (Paras. 42, 45, 56, 86, 122, 166, 259, and 265, 485  (A user can take a photograph of the other user's fingerprint or fingerprints (best taken with the fingers against an object to assist the camera in focusing properly) – for authentication (authentication policies may be used to confirm one or more conditions of the transaction; transactions may be time-based) (i.e., as a condition for availing a service). In an embodiment, a method can be executed on a computer for transaction which can further have the steps of: where only one party need choose in order to initiate the transaction (i.e., to a request to the user for the user photo from the selected taxi driver); the other party receives a message asking them to confirm (i.e., sending a user photo of the user from the mobile application associated with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the system of Jung in view of Felt, and further in view of Choi and even further in view of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to solve the problems which occur when two or more individuals and/or groups meet and there are concerns regarding safety, security, identity, evidence of meeting and other concern (See Para. 10 of Schoeffler).
In regard to claim 26, Jung in view of Felt, and further in view of Choi and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches herein the user photo of the user is acquired by the mobile application associated with the user and sent to the second mobile application associated with the taxi driver prior to confirmation of the vehicle service by the taxi driver (Paras. 42, 45, 56, 122, 166, 259, and 265) (A user can take a photograph of the other user's fingerprint or fingerprints (best taken with the fingers against an object to assist the camera in focusing properly) – for authentication, where it’s compared against stored data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings Schoeffler in the system of Jung in view of Felt, and further in view of Choi and even further in view of Kim, for the reasons as discussed above in regard to claim 25.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Felt and further in view of Choi as applied to claim 7, and even further in view of Amin.
In regard to claim 28, Jung in view of Felt and further in view of Choi does not explicitly disclose or teach, however, Amin teaches displaying a promotion selection feature that is selectable by a user to view dynamically provided promotional content when requesting the vehicle service (Para. 85 and 104-107) (The home page user interface 380 can also include a promotional selection feature 391. The promotional selection feature 391 can be selected by a user to view dynamically provided promotional content that the user can view and request when requesting the transport service. Promotional content is further described with FIGS. 7A-7D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Amin in the system of Jung in view of Felt and further in view of Choi  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to enhance the vehicle service request (See Para. 105 of Amin).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jung view of Felt and further in view of Choi, as applied to claim 7, and even further in view of Kim.
In regard to claim 29, Jung in view of Felt and further in view of Choi does not explicitly disclose or teach, however, Kim teaches wherein the photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered (Paras. 60, 63 102 and 115) (Computer 104 may be configured to communicate with one or more external entities 304 to retrieve verification data 306 The onboard system may be identified by searching a DMV database.  For example, the processing computer 104 may be configured to query an account holder's license information from the Department of Motor Vehicles (DMV), which is an external entity. In response, the processing computer 104 may be provided with… an image of the account holder/the processing computer 104 may acquire an image of the user (e.g., from a DMV) (i.e., wherein the photos of the taxi driver). The processing computer may identify one or more vehicles that are registered to the user according to the DMV database (i.e., a licensing agency for a jurisdiction in which the taxi vehicle is registered).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kim in the method of Jung in view of Felt and further in view of Choi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide for improved security and enabling an efficient and convenient means of securing transactions (See Para. 110 of Kim).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is 571-270-0192.  The examiner can normally be reached on Monday – Friday, 9:30 AM – 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on Monday – Friday at 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628